169 S.W.3d 561 (2005)
Tracy M. ATKINSON, n/k/a Tracy M. Dinella, Appellant,
v.
Douglas D. ATKINSON, Respondent.
No. ED 85768.
Missouri Court of Appeals, Eastern District, Division Five.
August 23, 2005.
Melissa A. Featherston, Clayton, MO, for appellant.
Benicia A. Baker-Livorsi, St. Charles, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Tracy M. Atkinson (hereinafter, "Mother") appeals from the trial court's judgment denying her motion to set aside a consent judgment entered into with Douglas Atkinson. Mother raises four points on appeal, claiming the trial court abused its discretion in failing to set aside the consent judgment because: (1) Mother was unable to understand the proceedings pursuant to her emotional distress; (2) the trial court lacked sufficient evidence to enter an order eliminating child support; (3) there was insufficient evidence to support the trial court's judgment ordering Mother to pay college expenses for one of her children; and (4) the trial court failed to create a record with respect to attorneys' fees.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the trial's court judgment did not constitute an abuse of discretion. Preferred Laser Services, Inc. v. Abate, 117 S.W.3d 678, 680 (Mo.App. E.D.2003). The three motions taken with the case are denied. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).